Title: From Thomas Jefferson to Robert Leslie, 12 December 1793
From: Jefferson, Thomas
To: Leslie, Robert



Sir
Philadelphia Dec. 12. 1793.

I have received with great satisfaction your two letters of July 10. and Sep. 26. and particularly the last stating your present situation. I have no doubt that the public will be benefited as well as yourself by your present leisure and opportunity of pursuing your inventions. I wish this may reach you in time to make a little change in watch you were to make for my daughter, but which I now destine for myself, that is, to
 put a second hand on the wheel which stands nearly between the 6. aclock mark and the center of the watch. I do not know it’s name. I prefer this method because it does not add a single wheel to the works, it only enlarges a pivot.
My large clock could not be made to go by Spurck. I ascribed it to the bungling manner in which he had made it. I was obliged to let him make the striking movement anew on the common plan, after which it went pretty well, the time part with three fifty sixes, and the striking part with a fifty six and a twenty eight.—The little balance clock he could not make go at all. He told me so before hand, so that I did not receive it. It was no disappointment, as the great clock renders all chamber clocks unnecessary.
No directions can yet be given to make experiments on the pendulum rod, because Congress have as yet come to no decision.—Direct to me in future ‘at Monticello Virginia’ and by the way of Richmond, because I leave my office the last day of this month, and become a farmer at home. Wishing you every possible success I am with esteem Sir Your most obedt servt

Th: Jefferson


P.S. Dec. 17. The original of the preceding went by the George Barclay. This duplicate goes by the Pigou. It is to guard against the risk of the first miscarrying, and also to add a desire that the watch may have a stop conveniently placed for stopping her at any moment. Your’s with esteem
Th: Jefferson

